PER CURIAM:
The facts out of which this admiralty action arises and the reasons assigned by the district court for its decision are set forth in its opinion and its confirmation of the report of the special commissioner on damages. Offshore Company v. G & H Offshore Towing Company, Inc., 287 F.Supp. 724 (S.D.Tex.1968); also 262 F.Supp. 282 and 1967 AMC 1597. After thoroughly scrutinizing the record as a whole, we agree that the findings of the district court are not clearly erroneous, B & M Towing Co. v. Wittliff, 258 F.2d 473 (5th Cir. 1958), and that the authorities cited therein were governing and correctly applied. Our views being those of the district court, the judgments rendered by the district court are
Affirmed.